NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

UNION STEEL, LG HAUSYS, LTD.,
LG HAUSYS AMERICA, INC., n
AND DONGBU STEEL CO., LTD,
Plaintiffs-Appellants,

V

UNITED STATES,
Defendant-Appellee.

AND ‘

NUCOR CORPORATION,
Defendant-Appellee,

AND

UNITED STATES STEEL CORPORATION,
Defendant-Appellee.

2012-1248, -1315

Appeals from the United States Court of International
Trade in consolidated case n0. 11-CV-0083, Judge Jane A.
Restani.

ON MOTION

UNION STEEL V. US 2

ORDER

United States Steel Corporation moves without opposi-
tion for a 50-day extension of time, until September 14,
2012, for the United States, Nucor Corporation and United
States Steel Corporation to file their response briefs

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted.

FoR THE COURT

AUG 08 2012 /S/ Jan Horbaly
Date J an Horba]y
Clerk

ccc L. Misha Preheim, Esq.
Donald Cameron, Jr., Esq. FILEB
Timothy C. Brightbill, Esq. U.S.CUUHTOFAPPB\LS FUH
Jeffrey D. Gerrish, Esq. THE FEDERAL C[RCU`T
826 Aue 03 zmz

JAN HOHBALV
CI.EHK